RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4746-15T3


NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

M.A.C., JR.,

     Defendant-Appellant.
_________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF TYL.A.C. and TYM.A.C.,

     Minors.
_________________________________

              Submitted March 1, 2017 – Decided           March 7, 2017

              Before Judges Simonelli, Carroll and Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Essex
              County, Docket No. FG-07-0131-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Theodore J. Baker, Designated
              Counsel, on the briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Andrea M. Silkowitz,
            Assistant Attorney General, of counsel; Chanel
            J. Van Dyke, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minors (Toya Davis,
            Designated Counsel, on the brief).

PER CURIAM

      Defendant M.A.C., Jr., the biological father of TYL.A.C.,

born in 2013, and TYM.A.C., born in 2014, appeals from the June

22, 2016 Family Part judgment for guardianship, which terminated

his   parental   rights   to   the    children.1        On   appeal,    defendant

challenges the trial judge's finding that respondent New Jersey

Division of Child Protection and Permanency (Division) proved

prong three of N.J.S.A. 30:4C-15.1(a) by clear and convincing

evidence.    Defendant argues that: (1) the Division did not make

reasonable    efforts     to   provide      tailored     services      given   his

intellectual deficits and mental health condition, or accomplish

reunification with him; and (2) the judge committed reversible

error in rejecting his adoptive godmother, K.L., and uncle, C.W.,

as alternatives to termination.            We affirm.

      We will not recite in detail the history of the Division's

involvement with the family.         Instead, we incorporate by reference


1
    The judgment also terminated the parental rights of the
children's biological mother, defendant T.J.C., who executed an
identified surrender to the foster parent who wants to adopt the
children. T.J.C. does not appeal.

                                       2                                  A-4746-15T3
the factual findings set forth in Judge Linda Lordi Cavanaugh's

comprehensive and well-reasoned June 15, 2016 written opinion.

However, we add the following comments.

     Defendant has a history of drug use, lack of employment, lack

of stable housing, intermittent incarcerations, and schizophrenia,

for which he unilaterally stopped taking medication.            He became

involved with the Division in 2013, shortly after TYL.A.C. was

born.   Defendant's involvement with the Division was marked by his

non-compliance with the numerous services the Division offered,

inconsistent visitation with the children, missing status, and

failure to address the issues that led to the children's removal

and continued placement in foster care.      The Division's undisputed

expert evidence confirmed that despite the array of services the

Division provided to defendant, he was unwilling or unable to

overcome or remove the harms facing the children, and was not a

viable parenting option at the time of the guardianship trial or

in the foreseeable future.

     Defendant   had   offered   K.L.   as   an   alternative   placement

option, but the Division ruled her out twice.         She was ruled out

based on a home assessment and failure to take the necessary steps

to enable her to be considered as a viable placement option, and

later ruled out on best interests grounds based on the results of

the bonding evaluations between her and the children, and between

                                   3                              A-4746-15T3
the foster parents and the children. The undisputed expert bonding

evidence confirmed that the children had no                  bond with K.L.,

whereas, they were securely attached to their foster mother and

would suffer serious and enduring harm if removed from her, which

K.L. could not mitigate.       Defendant did not identify C.W. until

December 2015, approximately six months before the guardianship

trial began in June 2016, and he was unavailable to be assessed

until several weeks later.         The Division ruled him out on best

interests grounds.     Neither K.L. nor C.W. appealed the Division's

determinations.

     Judge Cavanaugh reviewed the evidence presented at the trial,

made meticulous factual findings as to all four prongs of N.J.S.A.

30:4C-15.1(a), and thereafter concluded the Division met by clear

and convincing evidence all of the legal requirements for a

judgment of guardianship. The judge's opinion tracks the statutory

requirements of N.J.S.A. 30:4C-15.1(a), accords with N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420 (2012), N.J. Div. of

Youth   &   Family   Servs.   v.   E.P.,   196 N.J. 88    (2008),    In    re

Guardianship of K.H.O., 161 N.J. 337 (1999), In re Guardianship

of D.M.H., 161 N.J. 365 (1999), and N.J. Div. of Youth & Family

Servs. v. A.W., 103 N.J. 591 (1986), and is more than amply

supported by the record.      F.M., supra, 211 N.J. at 448-49.

     Affirmed.

                                     4                                  A-4746-15T3